DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 6/9/22, with respect to claims 1-19 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a diffractive optical element comprising strip-shaped electrodes on a first substrate and strip-shaped electrodes on a second substrate, between which a liquid-crystal layer is provided, where the electrodes on the first substrate are arranged at an angle of greater than 50° relative to the electrodes on the second substrate, the electrodes on the first substrate and the electrodes on the second substrate controllable in such a way that a defined out-of-plane field is generatable in a respective overlap area of the electrodes, and in a case of simultaneous generation of a first diffraction grating for deflection of light in a first defined direction and of a second diffraction grating for deflection of light in a second defined direction, a change in an electric field from one electrode to a next electrode is set differently for the electrodes of the first substrate than for the electrodes on the second substrate, in combination with the remaining features recited in the claim.
The prior art of Miyazawa (US 2012/0257127 A1 of record) discloses a optical element comprising strip-shaped electrodes on a first substrate and strip-shaped electrodes on a second substrate, between which a liquid-crystal layer is provided, where the electrodes on the first substrate are arranged at an angle of greater than 50° relative to the electrodes on the second substrate, the electrodes on the first substrate and the electrodes on the second substrate controllable in such a way that a defined out-of-plane field is generatable in a respective overlap area of the electrodes (Miyazawa, Figures 5-9). Miyazawa fails to disclose a case of simultaneous generation of a first diffraction grating and a second diffraction grating. The prior art of Meng (US 2017/0075170 A1 of record) discloses different changes in electric field between electrodes on a first substrate versus electrodes on a second substrate (Meng, Paragraph 0066; Paragraph 0053; Figures 3-5). However, Meng fails to disclose a diffraction grating having a simultaneous generation of a first diffraction grating for deflection and a second diffraction grating for deflection.
Therefore, Claim 1 is allowed. Claims 2-19 are allowed by virtue of their dependence on allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871